DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference 2013/0063742 A1 is a general background reference covering: An information processing apparatus includes an extraction unit configured to extract a character from an input character string and a generation unit configured to generate a printTicket with the character extracted by the extraction unit as an Option of a plurality of Features, wherein print data is generated from the printTicket generated by the generation unit and a rendering command from an application. (see Abstract).
Reference 2017/0223210 A1 is a general background reference covering: A printing system includes a printer and an information processing device that includes a processor and a memory storing processor-executable instructions, the instructions being configured to, when executed by the processor, cause the processor to accept a print instruction, in response to accepting the print instruction, determine whether to instruct the printer to start a pre-printing operation based on preparation instruction information, in response to determining to instruct the printer to start the pre-printing 
	Reference JP 2013-058090 A is a general solution reference covering: An information processing apparatus contains information indicating a specific function in an area for describing print setting; reads out a file containing information of a plurality of characters for selecting the characters for an area in which an option of print setting is to be described; displays a print setting image plane of a printer driver displaying a selection image plane selecting one character from the plurality of characters for each character of a character string for the specific function on the basis of the read-out file; generates a print ticket on the basis of information of the selected characters; and generates print data from the generated print ticket and application according to a drawing instruction. (see solution).
	Reference JP 2015-041268 A is a general abstract reference covering: The path setting unit is provided to set the information of the path prepared by the path preparation unit to preservation unit using predetermined interface. A path acquisition unit is provided to acquire the information of path of the drawing object from the preservation unit using predetermined interface. A command transmission unit is provided to transmit the command for drawing the path by predetermined pattern based on the information of the path acquired by the acquisition unit. (see abstract).
	Reference JP 2005-115874 A is a general solution reference covering: A center device 1 generates charging-object area information indicating a charging-object area to 
	Reference JP 2017-134718 A is a general solution reference covering: A driver program makes a computer execute: preparation instruction processing S26 for sending preparation instruction information to a printer upon reception S22 of a print instruction from an OS 64 and determination to instruct start of a preprint operation by means of the preparation instruction information; generation processing S29 for generating print data for a printing operation based on content data specified by a user in response to execution of the preparation instruction processing; and print instruction processing for sending print instruction information for instructing execution of the print operation on the print data to the printer. (see solution).
	Reference 2007/0076238 A1 is a general background reference covering: The image forming apparatus of this invention comprises an image processing unit that has a storage device capable of storing image data, and processes and outputs the image 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Reference cited but did not apply (US 2007/0076238 A1) (e.g., The image forming apparatus of this invention comprises an image processing unit that has a storage device capable of storing image data, and processes and outputs the image data stored in said storage device; and a data protection unit that sets security levels respectively for time slots which are scheduled in advance. The security levels are set high in a time slot in which said image forming apparatus is less frequently used and set low in a time slot in which said image forming apparatus is frequently used, and restrictions are placed on the use of said image data as the security level is high).
	Reference cited but did not apply (US 2006/0061798 A1) (e.g., An image control system includes an image control apparatus and an image forming apparatus. The image control apparatus includes a pattern generating unit that generates a pattern based on a preset process for preventing a fraudulent use of an image; and an image combining unit that combines the image with the pattern to generate a combined image. .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 10, and 11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 10, and 11 of prior U.S. Patent No. 10,911,638 B2. This is a statutory double patenting rejection.
Instant application 2021/0152712 A1
Patent US 10,911,638 B2
Claim 1
Claim 1
A non-transitory computer-readable recording medium for an information processing apparatus, the information 




an intermediate image data processing process of generating a processed intermediate image data which is the intermediate image data to which a process based on the process setting is applied;
a determining process of determining whether a condition for restricting printing based on the processed image data is satisfied; and 	
a determining process of determining whether a condition for restricting printing based on the processed intermediate image data is satisfied; and 
a restricting process of executing a first process of restricting printing based on the processed image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed image data when determining that the condition is not satisfied.
a restricting process of executing a first process of restricting printing based on the processed intermediate image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed intermediate image data when determining that the condition is not satisfied.


Claim 10
Claim 10

An information processing apparatus having a controller, wherein a supporting program corresponding to a printer connected to the information processing apparatus is implemented in the information processing apparatus, wherein an operating system of the information processing apparatus has a general-use printing program which is implemented in the operating system in advance, wherein, by using the supporting program under control of the operating system, the controller is configured to perform:
when a general-use printing program, which is implemented in an operating system of the information processing apparatus in advance, receives a printing command to cause the printer to execute printing of an image, a receiving process of receiving a process setting used for processing image data generated by the general-use printing program, the image 


an intermediate image data processing process of generating a processed intermediate image data which is the intermediate image data to which a process based on the process setting is applied;
a determining process of determining whether a condition for restricting printing based on the processed image data is satisfied; and 
a determining process of determining whether a condition for restricting printing based on the processed intermediate image data is satisfied; and
a restricting process of executing a first process of restricting printing based on the processed image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed image data when determining that the condition is not satisfied.
a restricting process of executing a first process of restricting printing based on the processed intermediate image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed intermediate image data when determining that the condition is not satisfied.



Claim 11
Claim 11
A method of controlling an information processing apparatus having a controller, a printer being connected to the information processing apparatus, a supporting program corresponding to the printer being implemented in the information processing apparatus, an operating system of the information processing apparatus having a general-use printing program which is implemented in the operating system in advance,
A method of controlling an information processing apparatus having a controller, a printer being connected to the information processing apparatus, a supporting program corresponding to the printer being implemented in the information processing apparatus, an operating system of the information processing apparatus having a general-use printing program which is implemented in the operating system in advance,
wherein the method includes:
wherein the method includes:
when a general-use printing program, which is implemented in an operating system of the information processing apparatus in advance, receives a printing command to cause the printer to execute printing of an image, receiving a process setting used for processing image data 


generating a processed intermediate image data which is the intermediate image data to which a process based on the process setting is applied;
determining whether a condition for restricting printing based on the processed image data is satisfied; and 
determining whether a condition for restricting printing based on the processed intermediate image data is satisfied; and 
executing a first process of restricting printing based on the processed image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed image data when determining that the condition is not satisfied.
executing a first process of restricting printing based on the processed intermediate image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed intermediate image data when determining that the condition is not satisfied.



Claims 2-9 are rejected because it depends on rejected claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/QUANG N VO/           Primary Examiner, Art Unit 2672